


Exhibit 10.2
Amendment No. RI0042B




AMENDMENT
TO THE
AMENDED AND RESTATED MASTER LOAN AGREEMENT




THIS AMENDMENT is entered into as of December 22, 2014, between CoBANK, ACB
(“CoBank”) and The Maine Water Company, Saco, Maine, a Maine corporation
(the “Company”).
BACKGROUND


CoBank and the Company are parties to an Amended and Restated Master Loan
Agreement dated as of December 1, 2012 (such agreement is hereinafter referred
to as the “MLA”). CoBank and the Company now desire to amend the MLA. For that
reason, and for valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), CoBank and the Company agree as follows:


1.
Sections 8(A) and 8(B) of the MLA are hereby amended and restated to read as
follows:



SECTION 8.    Negative Covenants. Unless otherwise agreed to in writing by
CoBank, while this Agreement is in effect, the Company will not:


(A)    Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money, letters of credit,
or the deferred purchase price of property or services (including leases which
should be capitalized on the books of the lessee in accordance with GAAP (or the
appropriate standards of the regulatory agency having jurisdiction over the
Company)), except for: (1) debt to CoBank; (2) accounts payable to trade
creditors incurred in the ordinary course of business; (3) current operating
liabilities (other than for borrowed money) incurred in the ordinary course of
business; (4) existing indebtedness for borrowed money, including existing debt
issued under the Indenture, and any refinance thereof in an amount not to exceed
the then outstanding principal amount thereof; (5) unsecured debt of the Company
to other lenders; (6) purchase money indebtedness in connection with the
acquisition or leasing of equipment or other property; and (7) secured debt to
the State Revolving Fund ("SRF") .


(B)    Liens. Create, incur, assume, or allow to exist any mortgage, deed of
trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or other encumbrance of any kind upon any of its
property, real or personal (collectively, “Liens”). The foregoing restrictions
shall not apply to: (1) Liens in favor of CoBank; (2) Liens for taxes,
assessments, or governmental charges that are not past due; (3) pledges and
deposits under workers’ compensation, unemployment insurance, and social
security Laws; (4) pledges and deposits to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), and like
obligations arising in the ordinary course of business as conducted on the date
hereof; (5) Liens imposed by Law in favor of mechanics, material suppliers,
warehouses, and like persons that secure obligations that are not past due;
(6) easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment of the property or assets encumbered thereby in the normal course
of business or materially impair the value of the property subject thereto; (7)
existing liens, including liens and mortgages securing indebtedness issued
pursuant to the Indenture; (8) purchase money liens so long as the lien is
limited to the property being financed; and (9) secured liens in favor of SRF.


2.    Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.


IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.










--------------------------------------------------------------------------------




CoBANK, ACB
The Maine Water Company
 
 
By: /s/ Shannon Devoran
By: /s/ Judith E. Wallingford
 
 
Title: Assistant Corporate Secretary
Title: President





